Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 allowable. The restriction requirement as set forth in the Office action mailed on 4/21/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/21/21 is withdrawn.  Claim 5, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 12-15 directed to an invention non-elected without traverse.  Accordingly, claims 12-15 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
12-15. (cancelled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 6/30/22 are persuasive. The prior art of record does not fairly teach or suggest a plasma processing system for processing a wafer, comprising: an electrostatic chuck (ESC); and an edge ring assembly surrounding the ESC, the edge ring assembly comprising: a dielectric ring having a top surface, a bottom surface opposite the top surface, and a protrusion upward-extending from the top surface; and a coil embedded in the protrusion of the dielectric ring, the coil having a plurality of loops, each of the plurality of loops having a different distance with respect to the bottom surface of the dielectric ring, wherein the plurality of loops are correspondingly embedded within a plurality of dielectric layers, the plurality of dielectric layers are stacked on top of each other to form the dielectric ring as cited in claim 1, and a plasma processing chamber, comprising: an electrostatic chuck (ESC) having a step edge on a periphery, the step edge of the ESC having a step wall perpendicular to a step base; and an edge ring assembly surrounding the ESC, the edge ring assembly comprising: a first quartz ring surrounding the periphery of the ESC, the first quartz ring having a step edge on an inner periphery, the step edge of the first quartz ring having a step wall perpendicular to a step base; a second quartz ring disposed over the first quartz ring, the second quartz ring having a step edge on an inner periphery, the step edge of the second quartz ring having a step wall perpendicular to a step base; a dielectric ring disposed over the step base of the ESC and the step base of the first quartz ring, the dielectric ring having a step edge on an inner periphery, the step edge of the dielectric ring having a step wall perpendicular to a step base; a coil embedded in the dielectric ring and formed along the step wall of the dielectric ring, the coil having a plurality of loops, each loop of the plurality of loops having a different distance corresponding to the step base of the dielectric ring; and a tuning ring disposed over the step base of the dielectric ring and the step base of the second quartz ring, the tuning ring having a top surface, a bottom surface opposite the top surface, and a cavity formed along the bottom surface, the cavity capping a portion of the dielectric ring protruding from the step base of the dielectric ring, as cited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718